Title: Enclosure: Benedict Arnold to George Washington, 25 September 1780
From: Arnold, Benedict
To: Washington, George



On Board the Vulture Sepr. 25th1780
Sir

The Heart which is Concious of its Own rectitude, Cannot attempt to paliate a Step, which the World may Censure as wrong; I have ever acted from a Principle of Love to my Country, since the Commencement of the present unhappy Contest between Great Britain and the Colonies, the same principle of Love to my Country Actuates my present Conduct, however it may appear Inconsistent to the World: who very Seldom Judge right of any Mans Actions.
I have no favor to ask for myself. I have too often experienced the Ingratitude of my Country to Attempt it: But from the known humanity of your Excellence I am induced to ask your protection For Mrs. Arnold from every Insult and Injury that the mistaken Vengence of my Country may expose Her to: It ought to fall only on me. She is as good, and as Innocent as an Angel, and is Incapable of doing wrong. I beg She may be permitted to return to Her Friends in Philada. or to come to me as She may choose; from your Excellency I have no fears on Her Account, but She may Suffer from the mistaken fury of Her Country.
I have to request that the Inclosed Letter may be delivered to Mrs. Arnold and She permitted to write to me.
I have also to Ask that my Cloths & Baggage which are of little Consequence may be Sent to me. If required their Value shall be paid in Money.
I have the honor to be with great regard & Esteem   Your Excellencys   Most Obedt Hble Servt.
B Arnold
His Excelly Genl. Washington.
NB   In Justice to the gentlemen of my Family Colonel Varick & Major Franks, I think myself in honor bound to declare, that they as well as Joshua Smith Esqr (who I know is suspected) are totally Ignorant of any transactions of mine that they had reason to believe were Injurious to the Public.
